 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    JENNIE MARIE LOONEY,                            CIVIL NO. 1:20-cv-00401-HBK (SS)

 9                       Plaintiff,                   ORDER APPROVING PARTIES’ JOINT
                                                      STIPULATION UNDER SENTENCE FOUR OF
10            v.                                      42 U.S.C. § 405(g) AND REVERSING FINAL
                                                      DECISION AND REMANDING CASE
11    COMMISSIONER OF SOCIAL
      SECURITY,
                                                       (Doc. No. 23)
12
                         Defendant.
13                                                    ORDER TO TERMINATE ALL PENDING
                                                      MOTIONS AND DEADLINES
14

15

16          Pending before the court is the parties’ Stipulation to Voluntary Remand filed May 12,

17   2021. Doc. No. 23, Joint Stipulation. Plaintiff Jennie Marie Looney and the Commissioner of

18   Social Security jointly stipulate to remand this case for further administrative proceedings under
     sentence four of 42 U.S.C. § 405(g) and for judgment to be entered in plaintiff’s favor. Id.
19
            The United States Supreme Court held that the Social Security Act permits remand in
20
     conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision. See
21
     Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under the
22
     Equal Access to Justice Act and calculating deadline using date of final judgment). The Melkonyan
23
     Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands: a sentence four or a
24
     sentence six remand. Id. at 98. A sentence four remand authorizes a court to enter “a judgment
25
     affirming, modifying, or reversing the decision of the Secretary, with or without resetting the cause
26
     for a rehearing.” Id. at 98 (other citations omitted).
27
            Here, the parties’ stipulation and proposed order seeks remand under sentence four and
28
                                                         1
1    reversal of the Commissioner’s final decision. Doc. 23. at 1-2. The parties further stipulate that

2    the Administrative Law Judge should “reevaluate the medical evidence, reassess the residual

3    functional capacity, and if required, offer the claimant the opportunity for a new hearing and take

4    further action, as warranted, to complete the administrative record.” Id. at 1.
              Accordingly, it is now ORDERED:
5
              1. The court APPROVES the parties’ Joint Stipulation (Doc. No. 23).
6
              2. The Commissioner of Social Security’s decision is REVERSED, and this case is
7
                 REMANDED to the Commissioner of Social Security for further proceedings consistent
8
                 with the parties’ Joint Stipulation and this Order under sentence four, 42 U.S.C. §
9
                 405(g).
10
              3. The Clerk is respectfully requested to terminate any pending motions/deadlines and
11
                 close this case.
12
     IT IS SO ORDERED.
13

14
     Dated:      May 19, 2021
15                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
